 



Exhibit 10.2
KENNAMETAL INC.
2008 STRATEGIC TRANSFORMATIONAL EQUITY PROGRAM
     KENNAMETAL INC., a Pennsylvania corporation (the “Company”), hereby
establishes the KENNAMETAL INC. 2008 STRATEGIC TRANSFORMATIONAL EQUITY PROGRAM
(the “Program”), in accordance with the provisions of the Kennametal Inc. Stock
and Incentive Plan of 2002, as now or hereafter amended (the “Plan”), and the
terms provided herein.
     WHEREAS, the Company maintains the Plan for the benefit of its employees
and that of its Subsidiaries;
     WHEREAS, in order to further align the interests of key employees with the
interests of the shareowners and to enhance the Company’s ability to retain the
employment of participants in the Program, the Company desires to provide
long-term incentive compensation; and
     WHEREAS, Section 6 of the Plan authorizes the Company to grant Stock Units
under a Performance Share Award.
     NOW, THEREFORE, the Committee hereby adopts the Program on the following
terms and conditions:
1. Plan. In addition to the terms and conditions set forth herein, awards under
the Program are subject to, and governed by, the terms and conditions set forth
in the Plan, which terms are hereby incorporated by reference. Unless the
context otherwise requires, capitalized terms not otherwise defined herein shall
have the meanings set forth in the Plan. In the event of any conflict between
the provisions of the Program and the Plan, the Committee shall have full
authority and discretion to resolve such conflict and any such determination
shall be final and binding on the Participant (as defined below).
2. Effective Date. The effective date of this Program is October 1, 2007.
3. Eligibility.
     3.1 The Chief Executive Officer of the Company (the “CEO”) shall nominate
the employees of the Company and its Subsidiaries (other than the CEO) who shall
be eligible to participate in the Program. The Committee shall select, from a
group consisting of the CEO and the CEO nominated employees, those individuals
who shall participate in the Program (each a “Participant” and collectively the
“Participants”). In the event that an employee is hired by the Company or a
Subsidiary during the Performance Period, upon nomination by the CEO and to the
extent consistent with Section 162(m) of the Code, the Committee shall determine
whether such employee will become a Participant in the Program, subject to such
adjustments as the Committee determines to be necessary or desirable.
     3.2 Notwithstanding the foregoing or any provision of this Program to the
contrary, the Committee may terminate a Participant’s participation in this
Program at any time if the Committee determines, in its sole discretion, that
the Participant has experienced a change in status that no longer warrants
participation in the Program, including, but not limited to, a

 



--------------------------------------------------------------------------------



 



reassignment or transfer of position or authority resulting in a diminution of
duties and/or responsibilities (“Change in Status”). In making decisions
regarding a Participant’s continued participation in the Program, the Committee
may consider any and all factors it considers relevant, including, but not
limited to whether the Participant continues to: lead a corporate function, line
business unit or strategic team/initiative; have a meaningful impact on the
Company’s key financial or strategic business objectives and/or goals; be a
critical resource in the development and execution of the Company’s long-term
strategic plan; serve as an executive officer or have the potential to become an
executive officer; perform consistently and satisfy expectations for their
defined role; be a team player and role model for the Company’s core values;
and/or have potential for a future leadership role.
4. Stock Units.
          4.1 The Committee shall determine the number of Stock Units to be
awarded to each Participant. Each Stock Unit awarded under the Program shall
represent a contingent right to receive one share of the Company’s Capital Stock
as described more fully herein, to the extent such Stock Unit is earned and
becomes payable pursuant to the terms of this Program. Notwithstanding, Stock
Units as initially awarded have no independent economic value, but rather are
mere units of measurement used for purpose of calculating the number of Shares,
if any, to be delivered under the Program.
          4.2 Stock Units shall be adjusted in accordance with the terms of the
Program as described more fully herein. Notwithstanding any provision of this
Program to the contrary, the Committee shall not use its discretionary authority
to increase the number of Stock Units that would otherwise be earned upon full
attainment of the Performance Conditions (as defined below) with respect to any
Performance Share Award.
5. Performance and Service Conditions.
          5.1 Subject to Section 8, sixty-five percent (65%) of the total number
of Stock Units that may be earned by a Participant will be based on the
Company’s adjusted earnings per share (“EPS”), and thirty-five percent (35%) of
the total number of Stock Units that may be earned by a Participant will be
based on total shareowner return (“TSR”) (each a “Performance Condition” and
collectively the “Performance Conditions”). The Performance Conditions shall be
measured at one or more measurement dates (“Measurement Dates”) during the
performance period of October 1, 2007 through September 30, 2011 (the
“Performance Period”), each as approved in writing by (and determined in
accordance with the procedures established by) the Committee on November 26,
2007 and on file with the Committee; provided, however, that, except as
otherwise specifically provided herein, the ability to earn Stock Units and to
receive payment thereon under the Program is expressly contingent upon:
(a) achievement of the Performance Conditions; (b) satisfaction of the Service
Condition (as defined below); and (c) otherwise satisfying all other terms and
conditions of the Program.
          5.2 Except as otherwise provided in Section 8, each Participant must
be actively employed by the Company on, and not Separate from Service before,
the Payment Date to be eligible to receive payment of any Stock Units earned
under the Program (the “Service Condition”). For purposes of this Program,
“Separation from Service” shall mean the

 



--------------------------------------------------------------------------------



 



Participant’s death, retirement or other termination of employment with the
Company and all of its controlled group members within the meaning of
Section 409A of the Code. For purposes hereof, the determination of controlled
group members shall be made pursuant to the provisions of Section 414(b) and
414(c) of the Code; provided that the language “at least 50 percent” shall be
used instead of “at least 80 percent” in each place it appears in
Section 1563(a)(1),(2) and (3) of the Code and Treas. Reg. § 1.414(c)-2;
provided, further, where legitimate business reasons exist (within the meaning
of Treas. Reg. § 1.409A-1(h)(3)), the language “at least 20 percent” shall be
used instead of “at least 80 percent” in each place it appears. Whether a
Participant has a Separation from Service will be determined based on all of the
facts and circumstances and in accordance with the guidance issued under
Section 409A.
6. Issuance and Distribution.
          6.1 The Committee shall certify in writing prior to payment the extent
to which the applicable Performance Conditions and any other material terms of
the Program have been achieved. For purposes of this provision, and for so long
as the Code permits, the approved minutes of the Committee meeting in which the
certification is made may be treated as written certification.
          6.2 Subject to the terms and conditions of this Program, Stock Units
earned by a Participant will be settled and paid in Shares of the Company’s
Capital Stock as soon as practicable following the end of the Performance Period
on a date determined in the Company’s discretion, but in no event later than
March 15th of the calendar year following the calendar year in which the
Performance Period ends (the “Payment Date”).
          6.3 Subject to the terms and conditions of this Program, in the event
a Participant Separates from Service on account of: (a) death or Disability
during the Performance Period; (b) an involuntary termination by the Company
without cause during the Performance Period; or (c) on account of Retirement,
the Stock Units, to the extent earned by the Participant, shall be paid as soon
as practicable following the date of such Separation from Service, but in no
event later than March 15th of the calendar year following the calendar year in
which such termination occurred, in accordance with the provisions of Section 8
herein.
          6.4 Notwithstanding any other provision of this Program, in the event
of a Change in Control, any Stock Units earned by the Participant based on
Measurement Dates prior to the closing date of the Change-in-Control transaction
shall be paid on the closing date of the Change in Control transaction;
provided, further, in the event of a Change in Control, Stock Units may, in the
Committee’s discretion, be settled in cash and/or securities or other property.
7. Dividends. Stock Units will not be credited with dividends that are paid on
the Company’s common stock.
8. Change in Participant’s Status.
          8.1 Death or Disability.
          (a) In the event a Participant Separates from Service during the
Performance Period on account of death or Disability, the Service Condition will
be waived, the Performance

 



--------------------------------------------------------------------------------



 



Conditions will be deemed to have been achieved and the Participant will be
deemed to have earned that number of such Participant’s Stock Units determined
by: (i) multiplying .50 by the total number of Stock Units in the Participant’s
Performance Share Award; and (ii) multiplying the resulting number of Stock
Unit’s determined under Subsection 8.1(a)(i) by the percentage determined by
dividing (x) the number of completed months starting with October 2007 and
ending with the month of the Participant’s death or Disability, by (y) the total
number of months in the Performance Period provided, however, that the Committee
may determine, in its sole discretion at the time of Separation of Service, that
the Participant shall have earned a greater number of such Participant’s Stock
Units. Stock Units that become payable under this Section 8.1(a) shall be paid
and settled as provided in Section 6.3 above.
          (b) In the event a Participant Separates from Service during the
period between the end of the Performance Period and the Payment Date on account
of death or Disability, the Service Condition will be waived and the Participant
shall be entitled to receive payment for any Stock Units that have been earned
based on Measurement Dates prior to the date of Separation from Service. Stock
Units that become payable under this Section 8.1(b) shall be paid and settled as
provided in Section 6.2 above.
          8.2 Retirement.
          (a) In the event a Participant Separates from Service during the
Performance Period on account of Retirement, all Stock Units granted to the
Participant shall be cancelled and forfeited, whether payable or not, without
payment by the Company or any Affiliate; provided, however, that the Committee
may, in its sole discretion at the time of Retirement, waive the Service
Condition and determine that any Stock Units that have been earned based on
Measurement Dates prior to the date of Separation from Service shall not be
cancelled and forfeited. Stock Units, if any, that become payable under this
Section 8.2(a) shall be paid and settled as provided in Section 6.3 above.
          (b) In the event a Participant Separates from Service during the
period between the end of the Performance Period and the Payment Date on account
of Retirement, all Stock Units granted to the Participant shall be cancelled and
forfeited, whether payable or not, without payment by the Company or any
Affiliate; provided, however, that the Committee may, in its sole discretion at
the time of Retirement, waive the Service Condition and determine that any Stock
Units that have been earned based on Measurement Dates prior to the date of
Separation from Service shall not be cancelled and forfeited. Stock Units, if
any, that become payable under this Section 8.2(b) shall be paid and settled as
provided in Section 6.2 above.
          8.3 Involuntary Termination (without cause).
          (a) In the event a Participant Separates from Service on account of an
involuntary termination by the Company without cause during the Performance
Period, the Service Condition will be waived and the Participant shall be
entitled to receive payment for any Stock Units that have been earned based on
Measurement Dates prior to the date of Separation from Service. Stock Units that
become payable under this Section 8.3 shall be paid and settled as provided in
Section 6.3 above.

 



--------------------------------------------------------------------------------



 



          (b) In the event a Participant Separates from Service during the
period between the end of the Performance Period and the Payment Date on account
of an involuntary termination by the Company without cause, the Service
Condition will be waived and the Participant shall be entitled to receive
payment for any Stock Units that have been earned based on Measurement Dates
prior to the date of Separation from Service. Stock Units that become payable
under this Section 8.3(b) shall be paid and settled as provided in Section 6.2
above.
          8.4 Other Separations from Service. In the event a Participant
Separates from Service for any other reason (other than death, Disability,
Retirement, or an involuntary termination by the Company without cause),
including, but not limited to, voluntarily by the Participant or by the Company
with cause, prior to the Payment Date, all Stock Units granted to the
Participant shall be cancelled and forfeited, whether payable or not, without
payment by the Company or any Affiliate.
          8.5 Termination of Participation (Change in Status). In the event the
Committee terminates a Participant’s participation in the Program on account of
a Change in Status during the Performance Period, all Stock Units that have not
been earned based on Measurement Dates prior to the date the Participant’s
participation in the Program terminated shall be cancelled and forfeited without
payment by the Company or any Affiliate; provided, however, that the Committee
may, in its sole discretion at the time the Participant’s participation in the
Program is terminated, determine that all, or any portion of, such Stock Units
shall not be cancelled and forfeited. Stock Units that are not forfeited on
account of a Change in Status shall remain subject to all of the terms and
conditions of the Program, including but not limited to, the Service Condition
and the attainment of Performance Conditions for any remaining Measurement
Dates, as applicable. Stock Units, if any, that become payable under this
Section 8.5 shall be paid and settled as provided in Section 6.2 above
          8.6 Notwithstanding any other provision of this Program to the
contrary, any Stock Units awarded to a Participant that are not earned or deemed
earned pursuant to this Section 8 shall be cancelled and forfeited without
payment by the Company or any Affiliate.
          8.7 Any payments due a deceased Participant shall be paid to the
Participant’s estate as provided herein. For purposes of the Program, the term
“Disability” shall have the meaning ascribed thereto under the Plan, and the
term “Retirement” shall mean that a Participant voluntarily Separates from
Service at a time when the Participant meets either of the following criteria:
(a) a Participant is at least 55 years old and has at least 10 years of service
to the Company (based upon the Participant’s most recent date of hire); or (b) a
Participant is a participant under the Company’s Supplemental Executive
Retirement Plan and has attained the age of 56.
9. Responsibilities of the Committee. In addition to the authority granted to
the Committee under the Plan, the Committee has responsibility for all aspects
of the Program’s administration, including but not limited to: ensuring that the
Program is administered in accordance with the provisions of the Program and the
Plan; approving Participants; authorizing awards of Stock Units to Participants;
and adjusting Stock Units as authorized hereunder consistent with the terms of
the Program. All decisions of the Committee under the Program shall be final,
conclusive and binding on all interest parties. No member of the Committee shall
be liable for

 



--------------------------------------------------------------------------------



 



any action or determination made in good faith on the Program or any Stock Units
awarded thereunder.
10. Tax Consequences/Withholding.
          10.1 It is intended that: (a) a Participant’s Stock Units shall be
considered to be subject to a substantial risk of forfeiture in accordance with
those terms as defined in Section 409A and 3121(v)(2) of the Code; and (b) a
Participant shall have merely an unfunded, unsecured promise to be paid a
benefit, and such unfunded promise shall not consist of a transfer of “property”
within the meaning of Code Section 83.
          10.2 At the Company’s option, all applicable federal, state and local
income and employment taxes (including taxes of any foreign jurisdiction) which
the Company is required to withhold or remit at any time with respect to the
Stock Units may be settled by either (a) the withholding by the Company of that
portion of the Stock Units having an aggregate Fair Market Value on the Tax Date
equal to the tax obligation, with the remaining portion payable to the
Participant, or (b) the Company requesting that Participant timely remit to the
Company any such payment in full, in cash or check, or as otherwise authorized
under the terms of the Plan.
          10.3 This Program is intended to be excepted from coverage under
Section 409A of the Code and the regulations promulgated thereunder and shall be
construed accordingly. Notwithstanding any provision of this Program to the
contrary, if any benefit provided under this Program is subject to the
provisions of Section 409A of the Code and the regulations issued thereunder
(and not excepted therefrom), the provisions of the Program shall be
administered, interpreted and construed in a manner necessary to comply with
Section 409A and the regulations issued thereunder (or disregarded to the extent
such provision cannot be so administered, interpreted, or construed).
Notwithstanding, Section 409A of the Code may impose upon the Participant
certain taxes or other charges for which the Participant is and shall remain
solely responsible, and nothing contained in this Program or the Plan shall be
construed to obligate the Company or any Affiliate for any such taxes or other
charges.
          10.4 Notwithstanding any provision of the Program to the contrary, if
a Performance Share Award is intended to qualify as performance-based
compensation under Section 162(m) of the Code and the regulations issued
thereunder and a provision of this Program would prevent such award from so
qualifying, such provision shall be administered, interpreted and construed to
carry out such intention (or disregarded to the extent such provision cannot be
so administered, interpreted or construed).
11. Protective Covenants.
          11.1 General. The Participants acknowledge and recognize the highly
competitive nature of the business of the Company and its Affiliates and
understand and agree that they owe the Company a strict duty of loyalty. Toward
that end, the Participants hereunder agree that this Section 11 is reasonable
and necessary in order to protect the legitimate business interests and goodwill
of the Company, including the Company’s trade secrets, valuable confidential
business and proprietary information, and specialized training provided to
Participants and other employees of the Company.

 



--------------------------------------------------------------------------------



 



          11.2 Non Competition and Non Solicitation. During the term of the
Participant’s employment and for eighteen (18) months following the termination
of employment, the Participant agrees that he/she will not, in any geographic
region in which the Company or any of its Affiliates offers or sells products or
services or conducts business, directly or indirectly, on behalf of him/herself
or on behalf of others:
          (a) engage his/her services with a competitor of the Company as a
principal, executive, manager, director, employee, agent or consultant. This
restriction applies equally to services the Participant may wish to provide
directly or indirectly through any corporation, firm or organization in which
the Participant may be an officer, director, employee, substantial shareholder,
partner, member or be otherwise affiliated. A competitor of the Company is
defined as any entity that provides products or services that are the same as or
similar to any products or services offered by the Company; or
          (b) induce or attempt to induce any Company employee to terminate
employment with the Company, hire or participate in the hiring of any Company
employee, or interfere with or attempt to disrupt the relationship, contractual
or otherwise, between the Company and any Company employee. For purposes of this
paragraph, a Company employee means any person employed by the Company or any of
its Affiliates during the Performance Period or within six (6) months of the
date of any action of Participant that violates this paragraph.
          Participant acknowledges that the broad geographic restriction set
forth above is reasonable because the Company offers its products and services
in a global, international market. Participant further covenants and agrees that
the geographic, length of term and types of activities restricted
(non-competition restrictions) contained in this Agreement are reasonable and
necessary to protect the legitimate business interests of the Company because of
the scope of the Company’s business. Participant acknowledges that these
non-competition restrictions are reasonable and necessary and will not prevent
Employee from being gainfully employed.
          11.3 The Participants each agree that he/she will not directly or
indirectly assist others in engaging in any of the activities, which are
prohibited under Sections 11.2 above.
          11.4 It is expressly understood and agreed that although the
Participants and the Company consider the restrictions contained in this
Section 11 to be reasonable, if a final judicial determination is made by a
court of competent jurisdiction that the time or territory or any other
restriction contained in this Program is unenforceable against any Participant,
the provisions of this Program shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable
against such Participant. Alternatively, if any court of competent jurisdiction
finds that any restriction contained in this Program is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.
The protective covenants set forth

 



--------------------------------------------------------------------------------



 



in this Section 11 shall be extended by any amount of time that a Participant is
in breach of such covenants, such that the Company receives the full benefit of
the time duration set forth above.
12. Confidential Information and Trade Secrets. The Participants and the Company
agree that certain materials, including, but not limited to, information, data
and other materials relating to customers, development programs, costs,
marketing, trading, investment, sales activities, promotion, credit and
financial data, manufacturing processes, financing methods, plans or the
business and affairs of the Company and its Affiliates, constitute proprietary
confidential information and trade secrets. Accordingly, the Participants will
not at any time during or after a Participant’s employment with the Company
(including any Affiliate) disclose or use for such Participant’s own benefit or
purposes or the benefit or purposes of any other person, firm, partnership,
joint venture, association, corporation or other business organization, entity
or enterprise other than the Company and any of its Affiliates, any proprietary
confidential information or trade secrets, provided that the foregoing shall not
apply to information which is not unique to the Company or any of its Affiliates
or which is generally known to the industry or the public other than as a result
of such Participant’s breach of this covenant. The Participants agree that upon
termination of employment with the Company (including any Affiliate) for any
reason, the Participants will immediately return to the Company all memoranda,
books, papers, plans, information, letters and other data, and all copies
thereof or therefrom, which in any way relate to the business of the Company and
its Affiliates. The Participants further agree that the Participants will not
retain or use for their own account at any time any trade names, trademark or
other proprietary business designation used or owned in connection with the
business of the Company or any of its Affiliates.
13. Remedies/Forfeiture.
          13.1 The Participants acknowledge that a violation or attempted
violation on a Participant’s part of Sections 11 and 12 will cause irreparable
damage to the Company and its Affiliates, and the Participants therefore agree
that the Company and its Affiliates shall be entitled as a matter of right to an
injunction, out of any court of competent jurisdiction, restraining any
violation or further violation of such promises by the Participants or a
Participant’s employees, partners or agents. The Participants agree that such
right to an injunction is cumulative and in addition to whatever other remedies
the Company (including any Affiliate) may have under law or equity.
Specifically, the Participants agree that such right to an injunction is
cumulative and in addition to the Participants’ obligations to make timely
payment to the Company as set forth in Section 13.2 of this Program. The
Participants further acknowledge and agree that a Participant’s Performance
Share Award and Stock Units granted thereunder shall be cancelled and forfeited
without payment by the Company if such Participant breaches any of his or her
obligations set forth in Section 11 and 12 herein.
          13.2 At any point after becoming aware of a breach of any obligation
set forth in Sections 11 and 12 of this Program, the Company shall provide
notice of such breach to a Participant. By agreeing to participate in this
Program, the Participants agree that within ten (10) days after the date the
Company provides such notice, a Participant shall pay to the Company, in a form
acceptable to the Company, a dollar amount (determined as of the date of
distribution) equal to any and all distributions paid to or on behalf of such
Participant under this Program. The Participants agree that failure to make such
timely payment to the Company

 



--------------------------------------------------------------------------------



 



constitutes an independent and material breach of the terms and conditions of
this Program, for which the Company may seek recovery of the unpaid amount as
liquidated damages, in addition to all other rights and remedies the Company may
have resulting from a Participant’s breach of the obligations set forth in
Sections 11 and 12. The Participants agree that timely payment to the Company as
set forth in this provision of the Program is reasonable and necessary because
the compensatory damages that will result from breaches of Sections 11 and/or 12
cannot readily be ascertained. Further, the Participants agree that timely
payment to the Company as set forth in this provision of the Program is not a
penalty, and it does not preclude the Company from seeking all other remedies
that may be available to the Company, including without limitation those set
forth in this Section 13.
14. Assignment/Nonassignment.
          14.1 The Company shall have the right to assign this Program and the
Participants agree to remain obligated by all provisions of this Program that
are assigned to any successor, assign or surviving entity. Any successor to the
Company is an intended third party beneficiary of this Program.
          14.2 The Stock Units shall not be sold, pledged, assigned,
hypothecated, transferred or disposed of (a “Transfer”) in any manner, other
than by will or the laws of descent and distribution. Any attempt by a
Participant to Transfer the Stock Units in violation of the terms of the Program
shall render the Stock Units null and void, and result in the immediate
forfeiture of such Stock Units, without payment by the Company or any Affiliate.
15. Impact on Benefit Plans. Payments under the Program shall not be considered
as earnings for purposes of the Company’s and/or Affiliate’s qualified
retirement plans or any other retirement or benefit plan unless specifically
provided for therein. Nothing herein shall prevent the Company or any Affiliate
from maintaining additional compensation plans and arrangements for its
employees.
16. Successors; Changes in Stock. The obligation of the Company under the
Program shall be binding upon the successors and assigns of the Company. In the
event of a corporate transaction, stock split, stock dividend, or similar event,
the Stock Units and the Shares of Company Capital Stock shall be appropriately
adjusted to prevent dilution or enlargement of the rights of Participants which
would otherwise result from any such event as provided under the terms of the
Plan, provided than any such adjustment shall be consistent with Code Sections
162(m) and 409A, as applicable. Notwithstanding, in the case of a
Change-in-Control, any obligation under the Program shall be handled in
accordance with the terms of Section 6 hereof.
17. Governing Law, Jurisdiction, and Venue.
          17.1 This Program shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania, without giving effect to the
principles of conflicts of law.
          17.2 Participant hereby irrevocably submits to the personal and
exclusive jurisdiction of the United States District Court for the Western
District of Pennsylvania or the Court of Common Pleas of Allegheny County,
Pennsylvania in any action or proceeding arising

 



--------------------------------------------------------------------------------



 



out of, or relating to, this Program (whether such action or proceeding arises
under contract, tort, equity or otherwise). Participant hereby irrevocably
waives any objection which Participant now or hereafter may have to the laying
of venue or personal jurisdiction of any such action or proceeding brought in
said courts.
          17.3 Jurisdiction over, and venue of, any such action or proceeding
shall be exclusively vested in the United States District Court for the Western
District of Pennsylvania or the Court of Common Pleas of Allegheny County,
Pennsylvania.
          17.4 Provided that the Company commences any such action or proceeding
in the courts identified in Section 17.3, Participant irrevocably waives
Participant’s right to object to or challenge the above selected forum on the
basis of inconvenience or unfairness under 28 U.S.C. § 1404, 42 Pa. C.S. § 5322
or similar state or federal statutes. Participant agrees to reimburse the
Company for all of the attorneys fees and costs it incurs to oppose
Participant’s efforts to challenge or object to litigation proceeding in the
courts identified in Section 17.3 with respect to actions arising out of or
relating to this Program (whether such actions arise under contract, tort,
equity or otherwise).
18. Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Program shall in no way be construed to be a
waiver of such provision or of any other provision hereof.
19. Severability. In the event that any one or more of the provisions of this
Program shall be held to be invalid, illegal or unenforceable, the validity,
legality or enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
20. Funding. The Program is not funded and all amounts payable hereunder, if
any, shall be paid from the general assets of the Company. No provision
contained in this Program or the Plan and no action taken pursuant to the
provisions of this Program or the Plan shall create a trust of any kind or
require the Company to maintain or set aside any specific funds to pay benefits
hereunder. To the extent a Participant acquires a right to receive payments from
the Company under the Program, such right shall be no greater than the right of
any unsecured general creditor of the Company.
21. Headings. The descriptive headings of the Sections of this Program are
inserted for convenience of reference only and shall not constitute a part of
this Program.
22. Amendment or Termination of this Program. This Program may be modified,
amended, suspended or terminated by the Committee at any time, provided that no
such action shall deprive any Participant without such Participant’s consent of
any rights theretofore granted pursuant to this Program. Notwithstanding the
foregoing or any provision of this Program to the contrary, that the Company
may, in its sole discretion and without the Participant’s consent, modify or
amend the terms of the Plan or a Performance Share Award, or take any other
action it deems necessary or advisable, to cause the Plan to comply with
Section 409A (or an exception thereto). Any modification, amendment, suspension
or termination shall only be effective upon a writing issued by the Company, and
a Participant shall not offer evidence of any purported oral modifications or
amendments to vary or contradict the terms of this Program document.

 